DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Invention I, Claims 1-14 and 23-26, in the reply filed on 3/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of Species A, the filter element of fig. 6, in the reply filed on 3/01/2021 is acknowledged. The traversal is on the ground(s) that “the invention is designed to work with two different types of filter elements”. This is not found persuasive because the different species have mutually exclusive characteristics for each identified species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “first housing sealing interface” in claims 1-14 & 23-26, “second housing sealing interface” in claims 1-14 & 23-26; and “third housing sealing interface” in claims 1-14 & 23-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “first housing sealing interface” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “interface”, coupled with the functional language, “first housing sealing”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word "means" the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a radially directed surface of the first annular wall, an axially facing annular surface of the first annular wall, (see ¶ [0009]) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 & 23-26 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “second housing sealing interface” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “interface”, coupled with the functional language, “second housing sealing”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word "means" the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a radially directed surface of the first annular wall, an axially facing annular surface of the first annular wall, (see ¶ [0009]) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 & 23-26 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “third housing sealing interface” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “interface”, coupled with the functional language, “third housing sealing”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word "means" the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an axially facing surface provided by the cover member axially facing the first end (see ¶ [0010]) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 & 23-26 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claim(s) 23 & 25 is/are objected to because of the following informalities: It/they is/are not in the proper Markush format. See MPEP §2173.05(h)(I).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 7, 12 and 23-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the annular surface" in lines 1-2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “radially directed surface of the first annular wall” of claim 2 & 5; the “axially facing annular surface of the first annular wall” of claims 2 & 5; or another surface. As such, the claim is indefinite for failing to distinctly claim the invention.
NOTE: For examination, the “annular surface” of claim 7 has been interpreted as the “axially facing annular surface of the first annular wall” of claims 2 & 5.
Note: For examination, the limitation has been interpreted as a first end of the annular pipe.the annular pipe.
Claim(s) 23 is/are not in the proper Markush format. See MPEP §2173.05(h)(I). The limitations “engaging the first sealing interface with the first housing sealing interface if the filter element is of the first type; engaging the second sealing interface with the second housing sealing interface if the filter element is of the second type” are alternative limitations which are not in proper Markush format. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 25 is/are not in the proper Markush format. See MPEP §2173.05(h)(I). The limitations “wherein the first housing sealing interface is left unused if the filter element is of the second type and the second housing sealing interface is left unused if the filter element is of the first type” are alternative limitations which are not in proper Markush format. As such, the claim is indefinite for failing to distinctly claim the invention.
claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-6, 13-14 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20140238920 by Ergican et. al., as evidenced by US Patent Application Publication No. 20020104794 by HOFFMANN.
Regarding claim(s) 1, Ergican teaches a filter housing assembly (see Fig. 4A-4C) comprising:
an housing body (filter cap 230 reads on the claimed housing body) extending axially between a first end (234) and an open second end (see Fig. 4A-4C, the open end of filter cap 230 reads on the claimed “open second end”), the housing body defining a filter element mounting cavity (see ¶ [0058] “FIGS. 4A, 4B, and 4C show plan, elevation, and exploded views, respectively, of a disposable filter cartridge 260 assembled from a filter cap 230 and an empty filter container 240, which can accommodate various types of filters and filtration media…”; see also Figs. 8B, 9B, 10B, & 11B);
a filter head (inflow & outflow separating wall 12 & cartridge positioning aid 8) being at the first end of the housing body (first end 234), the filter head including:
a first housing sealing interface (see Fig. 4B, radial surfaces of first annular wall 12), and
a second housing sealing interface (see Fig. 4B, bottom surface of annular wall 12 which faces cover 240); and

The first housing sealing interface (see Fig. 4B, radial surfaces of first annular wall 12) is fully capable of performing the functional limitation(s) “sealingly mate[ing] with a first sealing interface when a filter element of the first type is located within the filter element mounting cavity” as evidenced by Hoffmann (see Fig. 3, showing an annular wall 28 interacting radially with seals 36). The second housing sealing interface (see Fig. 4B, bottom surface of annular wall 12 which faces cover 240) is fully capable of performing the functional limitation(s) “sealingly mate[ing] with a second sealing interface when a filter element of the second type is located within the filter element mounting cavity” as evidenced by Hoffmann (see Fig. 2, showing an annular wall 28 interacting at 30 with seal 25). The filter housing assembly is fully capable of performing the functional limitation(s) of “use with a first type of filter element having a first sealing interface at a first end of a first tube of filter media and alternatively for use with a second type of filter element having a second sealing interface at a first end of a second tube of filter media and having a third sealing interface at a second end of the second tube of filter media, the first sealing interface being configured differently than the second sealing interface”.
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior 
Regarding claim(s) 2, Ergican teaches the filter housing assembly of claim 1.
Ergican further teaches wherein the first and second housing sealing interfaces are provided by a first annular wall (see Fig. 4b, annular wall 12),
one of the first and second housing sealing interfaces being provided by a radially directed surface of the first annular wall (see Fig. 4B, radial surfaces of first annular wall 12),
the other one of the first and second housing sealing interfaces being provided by an axially facing annular surface of the first annular wall, the axially facing annular surface axially facing the cover member (see Fig. 4B, bottom surface of annular wall 12, which faces cover 240).
Regarding claim(s) 3, Ergican teaches the filter housing assembly of claim 2.
Ergican further teaches wherein the third housing sealing interface (see Fig. 4b, water shut-off rim 9 of cover 240) is an axially facing surface provided by the cover member (240) axially facing the first end (234).
Regarding claim(s) 4, Ergican teaches the filter housing assembly of claim 3.
Ergican further teaches wherein the third housing sealing interface is provided by an annular rib (see Fig. 4b, water shut-off rim 9 of cover 240) projecting axially towards the filter head (see Fig. 4B, annular rib 9 faces axially upwards toward the filter head 230).
Regarding claim(s) 5, Ergican teaches the filter housing assembly of claim 2.
Ergican further teaches wherein the first housing sealing interface is provided by the radially directed surface of the first annular wall (see Fig. 4B, radial surfaces of first annular wall 12), and the radially directed surface of the first annular wall is a radially inward directed surface (see Fig. 4B, radial inward surfaces of first annular wall 12).
claim(s) 6, Ergican teaches the filter housing assembly of claim 5.
Ergican further teaches wherein a first port (see Fig. 4B, port 231) is provided by a second annular wall (see Fig. 4B, cartridge positioning aid 8 reads on the second annular wall) that is concentric with the first annular wall (see Fig. 4B, annular walls 8 & 12 are concentric);
the first and second annular walls defining an annular channel radially therebetween (see Fig. 4B, annular channel between annular walls 8 & 12); and
the radially directed surface radially faces inward toward the second annular wall (see Fig. 4B, radially inward surface of first annular wall 12 faces second annular wall 8).
Regarding claim(s) 13, Ergican teaches the filter housing assembly of claim 1.
Ergican further teaches wherein the housing body (230) includes a radially extending projection defining an axial abutment (see Fig. 4B, abutment defining projection 255); and
the radially extending projection and axial abutment are axially offset from the open second end toward the first end (see Fig. 4B, projection/abutment 255 reads on the limitation, because the projection/abutment 255 is offset toward first end 234 of the housing body 230).
Regarding claim(s) 14, Ergican teaches the filter housing assembly of claim 6.
Ergican further teaches wherein the first and second housing sealing interfaces surround (see Fig. 4B, inner radial surface and bottom annular wall of first annular wall 12), at least part of, the first port (see Fig. 4B, port 231).
Regarding claim(s) 23, Ergican teaches a method of mounting a filter element in a filter housing assembly, the method comprising:
inserting a filter element into a filter housing assembly (260) according to claim 1 (see ¶ [0059] “The filter cartridge 260 is assembled by inserting a filter… into the filter container 240. Cartridge positioning aids (8) on the filter cap 230 and the filter container 240 act to properly seat the filter in the assembled filter cartridge 260.”),

sealingly engaging the filter element to the filter head (see ¶ [0059] “Water shut-off rims (9), coupled with the cartridge's gaskets separate and prevent the incoming unfiltered water from mixing with and contaminating the filtered water.”), which includes:
engaging the first sealing interface with the first housing sealing interface if the filter element is of the first type; or engaging the second sealing interface with the second housing sealing interface if the filter element is of the second type (see Fig. 8B, 9B, 10B, & 11B); and
attaching the cover member (240) to the housing body (230) to close the second end of the housing body (see ¶ [0059] “The filter cap 230 screws onto a threaded portion at the top of the filter container 240 to seal the filter inside the filter cartridge 240.”).
Regarding claim(s) 24, Ergican teaches the method of claim 23.
Ergican further teaches engaging the third housing sealing interface (see Fig. 12A; the o-ring at the bottom of the filter cartridge); with the third sealing interface if the filter element is of the second type (see Fig. 4B, third housing sealing interface 9 at bottom of cover member 240; and Fig. 8B, 9B, 10B, & 11B; showing the interaction of the sealing interface 9 with the o-ring at the bottom of the filter cartridge; see also ¶ [0059] “Water shut-off rims (9), coupled with the cartridge's gaskets separate and prevent the incoming unfiltered water from mixing with and contaminating the filtered water.”).
Regarding claim(s) 25, Ergican teaches the method of claim 23.
Ergican further teaches wherein the first housing sealing interface is left unused if the filter element is of the second type and/or the second housing sealing interface is left unused if the filter element is of the first type (see Fig. 8B, 9B, 10B, & 11B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140238920 by Ergican et. al.
Regarding claim(s) 7, Ergican teaches the filter housing assembly of claim 5.
Ergican is silent as to where the axially facing annular surface has an inner diameter of between about 1.7 and 1.8 inches.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
In the current case, the variations in the size of the inner diameter of the axially facing annular surface will not patentably differentiate the claimed invention from the prior art 
Regarding claim(s) 8, Ergican teaches the filter housing assembly of claim 7.
Ergican is silent as to wherein the axially facing annular surface of the first annular wall that provides the second housing sealing interface is dimensioned to contact a second sealing interface of a filter element of the second type having an inner diameter of 1.25 inches and an outer diameter of 2.5 inches.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
In the current case, the variations in the size of the inner diameter of the axially facing annular surface will not patentably differentiate the claimed invention from the prior art device, because both structures will perform the same function of sealing the housing and the filter cartridge.
Claim(s) 1 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140238920 by Ergican et. al., in further in view of US Patent Application Publication No. 20020104794 by HOFFMANN.
Regarding claim(s) 9, Ergican teaches the filter housing assembly of claim 5.
Ergican is silent as to wherein the second housing sealing interface is provided by a tapered end portion of the first annular wall.
However, HOFFMANN teaches a second housing sealing interface which is a tapered end portion (see Fig. 2, edge 30) for a first annular wall (see Fig. 2, annular wall 28) in order to engage with a sealing element of the filter cartridge (see ¶ [0020] “The cylindrical sleeve 28 is tapered or beveled at its lower edge to define a blunt knife edge 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the bottom surface of the first annular wall of Ergican, for another, a tapered portion of an annular wall as taught by Hoffmann, to yield the predictable results of sealingly engaging an o-ring of an associated filter cartridge. MPEP § 2143.I.B.
Regarding claim(s) 25, Ergican teaches the method of claim 23.
Ergican further teaches wherein the first housing sealing interface is left unused if the filter element is of the second type (see Fig. 8B, 9B, 10B, & 11B).
While Ergican is considered to teach the alternative limitations required by the claim in so far as, Ergican is silent as to also leaving the second housing sealing interface unused if the filter element is of the first type; Hoffmann teaches an annular wall (28) having a first housing sealing interface (see Fig. 2, inner radial surface of annular wall 28) left unused if the filter element is of the second type (see Fig. 2) and a second housing sealing interface (30) left unused if the filter element is of the first type (see Figs. 3 & 4) in order to interchangeably utilize multiple filters with one annular wall (see ¶ [0021] “Thus, comparing the sealing interface in FIGS. 2 and 3, the cylindrical sleeve 28 provides direct sealing engagement with the respective seal elements 25 and 36. In other words, by providing bosses 14 with identical sealing sleeves 28, many of filter elements 18, 20 and 34 may be interchangeably utilized. In each instance, the central standpipe 26 remains unobstructed.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to have an annular wall (28) having a first housing sealing .
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140238920 by Ergican et. al., in further in view of US Patent Application Publication No. 20140190881 by Ardes
Regarding claim(s) 10, Ergican teaches the filter housing assembly of claim 1.
Ergican further teaches wherein the housing body (230) provides a threaded region and a radially inward directed annular sealing surface having a first axial dimension (see ¶ [0059] “An o-ring with a square cross section fits into a groove in the filter cap 230 to create a watertight seal between the filter cap 230 and the filter container 240”; the groove in the filter cap 230 reads on the inward annular sealing surface of the housing body claimed);
the cover member (240) has an axially extending neck (see Fig. 4C, threaded top neck of cover member 240) that is received axially within the second end of the housing body (230) (see Figs. 4A-4C, showing the threaded engagement); and
the neck has a threaded region configured to engage the threaded region of the housing body (see ¶ [0059] “The filter cap 230 screws onto a threaded portion at the top of the filter container 240 to seal the filter inside the filter cartridge 240”).
Ergican is silent to the neck carrying a radially directed cover seal member; the radially directed cover seal member radially engageable with the radially inward directed annular sealing surface along the first axial dimension such that the axial position of the cover member may be adjusted relative to the housing body to accommodate different length filter elements within the housing body with the radially inward directed annular sealing surface remaining in sealing engagement with the radially directed cover seal member.
However, Ardes teaches a housing body (see Fig. 5, housing body 10) that provides a threaded region (see Fig. 5, threaded connection region at 17) and a radially inward directed annular sealing surface having a first axial dimension (see Fig. 5, portion of cover 10 in contact with seal 17’);
the cover member (see Fig. 5, cover 16) has an axially extending neck (see Fig. 5, threaded portion of cover 16 at threaded connection 17; see also Fig. 17) that is received axially within the second end of the housing body (10) (see Fig. 5; and ¶ [0068], below),
the neck has a threaded region configured to engage the threaded region of the housing body (see ¶ [0068] “The liquid filter 1 comprises a filter housing 10 which is cup-shaped in its upper portion and can be tightly closed on its top side with a screw cover 16 by means of a screw connection 17 and by placing a seal 17' therebetween.”),
Id.;and Figs. 5 & 17, seal 17’);
the radially directed cover seal member (17’) radially engageable with the radially inward directed annular sealing surface along the first axial dimension (see Fig. 5, contact between inward surface of the cover 10 and the seal member 17’ is shown) such that the axial position of the cover member (16) may be adjusted relative to the housing body (10) (see Fig. 8, showing the seal member at a different axial position proximate to forming a seal, therefore showing relative adjustment as claimed) with the radially inward directed annular sealing surface remaining in sealing engagement with the radially directed cover seal member (see Fig. 5 & 8; the sealing engagement between seal 17’, cover 16, and housing 10 will be present at all axial positioning between the location of the cover relative to the housing shown in Fig. 5 to the location of the cover relative to the housing slightly lower than the position shown in Fig. 8) in order to form a fluid tight seal between the housing and the cover (see ¶ [0068] “a filter housing 10 which is cup-shaped in its upper portion and can be tightly closed on its top side with a screw cover 16 by means of a screw connection 17 and by placing a seal 17' therebetween.”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a neck of the cover carrying a radially directed cover seal member; a radially directed cover seal member radially engageable with the radially inward directed annular sealing surface of the housing along the first axial dimension such that the axial position of the cover member may be adjusted relative to the housing body with the radially inward directed annular sealing surface remaining in sealing engagement with the radially directed cover seal member as taught by Ardes in the apparatus of Ergican in order to form a fluid tight seal between the housing and the cover. MPEP 2143.G.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the sealing arrangement of the cover and housing of Ergican 
It naturally follows that the cover and housing body of the combination of Ergican and Ardes is fully capable of performing the functional limitation(s) “accommodat“, because, as taught by Ardes, the sealing engagement between seal 17’, cover 16, and housing 10 will be present at all axial positioning between the location of the cover relative to the housing shown in Fig. 5 to the location of the cover relative to the housing slightly lower than the position shown in Fig. 8 (see Ardes Fig. 5 & 8). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 11, the combination of Ergican and Ardes teaches the filter housing assembly of claim 10.
The combination of Ergican and Ardes is silent as to wherein the axial position of the cover may be adjusted by at least 0.125 inches relative to the housing body with the radially inward directed annular sealing surface remaining in sealing engagement with the radially directed cover seal member.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 12, Ergican teaches the filter housing assembly of claim 10.
The combination of Ergican and Ardes as applied to claim 10 further teaches wherein the housing body (see Ergican Fig. 4B, annotated below, housing body 230; and Ardes 
the first end of the pipe is adjacent the filter head (see Ergican Fig. 4B, annotated below, top end of the annular pipe is adjacent to filter head 12 and cartridge positioning aid 8; and Ardes Fig. 5, housing portion “B” reads on the filter head) and the second end of the annular pipe is attached to the annular collar member (see Ergican Fig. 4B, annotated below, bottom of the annular pipe is attached to the collar; and Ardes Fig. 5, the threaded portion of the housing 10 reads on the claim limitations because it attached to the pipe shaped portion of the housing 10), the annular collar member defining the open second end of the housing body (see Ergican Fig. 4B, annotated below, open end of housing 230; and Ardes Fig. 5, housing 10); and
the cover member (see Ergican Fig. 4B, cover 240; and Ardes Fig. 5, cover 16) removably attaches to the collar member (see Ergican ¶ [0059] “The filter cap 230 screws onto a threaded portion at the top of the filter container 240 to seal the filter inside the filter cartridge 240.”; and Ardes ¶ [0069] “a filter housing 10 which is cup-shaped in its upper portion and can be tightly closed on its top side with a screw cover 16 by means of a screw connection 17 and by placing a seal 17' therebetween.”; see also Ardes Figs. 1, 5 & 8).
In the alternative, in so far as the combination of Ergican and Ardes is silent as to the annular pipe and the annular collar member being separate structures; the references do not disclose any reason or advantage for the annular pipe and the annular collar to be non-separable. Therefore, like the cap at issue in Dulberg, it is desirable to obtain access to the end of the device to which .
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140238920 by Ergican et. al., in further in view of US Patent No. 5715699 to Coates et. al.
Regarding claim(s) 26, Ergican teaches the method of claim 23.
Ergican further teaches wherein the filter housing assembly (260) is located within a containment enclosure of a fluid filtering apparatus (see Fig. 1, the enclosure comprising the side panel and side door of the fluid apparatus 100),
the containment enclosure defining an enclosed volume defined at least in part by a first sidewall (see Fig. 1, side panel),
the first sidewall (see Fig. 1, side panel) including a first access opening (see Fig. 1, side door).
Ergican is silent as to where the first access opening cooperates with the open second end such that the filter element mounting cavity is accessible from the exterior of the containment enclosure through the first access opening and the open second end; and the step of inserting a filter element into the filter housing assembly includes passing the filter element through both the access opening and the open second end.
However, Coates teaches a containment enclosure (see Fig. 1, refrigerator 20) defining an enclosed volume (see Fig. 1, inside of refrigerator 20) defined at least in part by a first sidewall (see Fig. 1, cabinet 24), the first sidewall including a first access opening (see Fig. 1, door 28); where the first access opening (see Fig. 1 door 28) cooperates with the open second end (see Fig. 5, open end 62) of a filter housing (see Fig. 5, housing 
the step of inserting a filter element (42) into the filter housing assembly (44) includes passing the filter element (42) through both the access opening (see Fig. 1, door 28) and the open second end (see Fig. 5, open end 62) (see column 5, line(s) 54-56 “During assembly, and with the first housing part 44 secured to the rear wall 48 of the cabinet 24, the filter cartridge 42 is inserted into the first housing part 44”; because the open end 62 is within the refrigerator then the filter element is passed through both as claimed) in order to incorporate the filter into a refrigerator water dispenser (see column 1, line(s) 16-21 “there have been attempts to incorporate water filters into household refrigerators to provide a filtered water supply for direct dispensing via the refrigerator water dispenser, or for use in making ice cubes via an automatic ice maker”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a first access opening which cooperates with the open second end such that the filter element mounting cavity is accessible from the exterior of the containment enclosure through the first access opening and the open second end; and the step of inserting a filter element into the filter housing assembly includes passing the filter element through both the access opening and the open second end as taught by Coates in the method of Ergican in order to provide a replaceable filter cartridge within a larger apparatus, such as a refrigerator. MPEP 2143.G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


ANGEL OLIVERA
Examiner
Art Unit 1773

/ANGEL OLIVERA/Examiner, Art Unit 1773